[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                 No. 06-11685                 DECEMBER 28, 2006
                             Non-Argument Calendar             THOMAS K. KAHN
                           ________________________                CLERK


                     D. C. Docket No. 04-00373-CR-J-20HTS

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus

VINCENT MEAD,

                                                          Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (December 28, 2006)

Before TJOFLAT, HULL and COX, Circuit Judges.

PER CURIAM:

      James H. Burke, Jr., appointed counsel for Vincent Mead in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Our
independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and the revocation of Mead’s supervised release and the resulting 60-

month sentence is AFFIRMED.




                                          2